            Case 1:19-mc-00145-TSC Document 214 Filed 08/27/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane, et al. v. Barr              )     Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL CASES                                     )
                                              )

                                                  ORDER

        Consistent with the court’s Memorandum Opinion (ECF No. 213), Plaintiff Keith Nelson’s

Emergency Cross-motion for Summary Judgment (ECF No. 180) is hereby GRANTED IN PART. The

motion is GRANTED as to Count XI of the Amended Complaint (ECF No. 92) but DENIED as to

Count X and to the alleged violations of the Food, Drug, and Cosmetics Act (FDCA) in Count VIII. The

government’s motion for summary judgment (ECF No. 170) is hereby GRANTED as to Count X and

Count VIII (as to the FDCA allegations therein) of the Amended Complaint for all Plaintiffs. 1

        Pursuant to Fed. R. Civ. P. 54(b), the court hereby enters PARTIAL FINAL JUDGMENT for the

Defendants, on Count X and Count VIII (as to the FDCA allegations therein) of the Amended

Complaint for all Plaintiffs. The court hereby enters PARTIAL FINAL JUDGMENT for Keith Nelson

as to Count XI.

Date: August 27, 2020

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge



1
   The government’s omnibus motion (ECF Nos. 169, 170) as to Counts I, III, IV, V, VI, VII, VIII
(excluding alleged violations of the FDCA), and IX of the amended complaint remain outstanding.
Plaintiff Norris Holder’s applied Eighth Amendment claim also remains outstanding. (ECF No. 94).
                                                  1
